Exhibit 10.2
Commutation Agreement
BETWEEN
Cypress Reinsurance Ltd
AND
Atlantic Gateway International (SAC), Ltd
AND
Cypress II Segregated Account
(Segregated Account of Atlantic Gateway International (SAC) Ltd)
     This Commutation Agreement (“ Commutation”), effective this 31st day of
August 2009, is entered into by and between Atlantic Gateway International
(SAC) Ltd, (herein after “AGIL”), and Cypress Reinsurance Ltd. (herein after
“Cypress”) and Cypress II Segregated Account (herein after “Cypress II”)
RECITALS
WHEREAS, Cypress Reinsurance Ltd is a company organized and existing under the
laws of Bermuda and registered as an insurer entitled to avail itself of the
provisions of the Act.
WHEREAS, AGIL is an approved Segregated Account Company (SAC) existing under the
laws of Bermuda and registered as an insurer entitled to avail itself of the
provisions of the Act.
WHEREAS, AGIL has established a new segregated account “Cypress II” existing
under the laws of Bermuda and registered as a segregated account of AGIL and
insurer entitled to avail itself of the provisions of the Act
WHEREAS, AGIL and Cypress Reinsurance Ltd (the “Reinsurer”) have entered into a
Retroactive Reinsurance agreement executed March 29, 2004 for programs
CWHA year 2 (2002)
CWHA year 3 (2003)
and also a Master Reinsurance agreement effective June 1, 2004, and multiple
Addendums for each program and subsequent program years identified as follows:
1A - ARISA year 1 (2003)
1B - ARISA year 2 (2004)
1C - ARISA ycar 3 (2005)
2 - CMDA (2004)
3 - CWHA year 4 (2004)
4 - Bizassure (2004)
5A - Hospitality Insurance Services year 1 (2004)
5B - Hospitality Insurance Services year 2 (2005)
6 - CWHA year 5 (2005)
(Herein after called the ‘Reinsurance Agreements’)
WHEREAS, the subject business is comprised of policies issued for the Identified
Programs in each Reinsurance Addendum by Discover Re Managers, Ltd. or its
designees on behalf of one or more of its Affiliated Insurers and which have
been ceded to AGIL and a quota share portion retro-ceded to Cypress.
WHEREAS, Cypress desires to be liquidated, and transfer all current and
potential future liabilities and assets pursuant to the ‘Reinsurance Agreements’
to new AGIL segregated account Cypress II.

 



--------------------------------------------------------------------------------



 



PROVISIONS
     NOW, THEREFORE, in consideration of the foregoing, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

A.   Warranties by Cypress II

     Cypress II warrants and represents to all of the other parties hereto that:

  1.   It is properly licensed to accept all of Cypress’s rights, assume, and
perform all of Cypress’s obligations under the commutation agreement.     2.  
All legal and/or regulatory approvals necessary for AGIL and Cypress II to
accept all rights and assume and perform all of Cypress’s obligations under the
Commutation Agreement, if any, have been obtained.

B.   Application and Delivery of Funds and Records

  1.   Cypress shall first transfer all assets including but not limited to the
funds held in trust and escrow and certain liabilities pursuant to the
‘Reinsurance Agreements’ to Cypress II as of the date of this agreement. Any
assets and liabilities thereafter received by Cypress pursuant to the
‘Reinsurance Agreements’ shall be delivered to Cypress II as soon as
practicable, by Cypress.     2.   Cypress will pay AGIL a novation fee in the
amount of $10,000 and in addition reimburse AGIL for any further legal fees
incurred for the Novation of liabilities and/or liquidation of Cypress.

C.   Assignment and Assumption. Upon performance by Cypress of the above
deliveries:

  1.   Cypress shall be deemed to have assigned all of its rights and delegated
all of its duties under the Commutation Agreement to Cypress II including,
without limitation, the duty, after 12:01 a.m. of the above “Effective Date”, to
indemnify AGIL for claims under the ‘Reinsurance Agreements’ pursuant to the
Commutation Agreement, irrespective of the date of loss occurrence.     2.  
Cypress II shall be deemed to have assumed all of Cypress’ rights and duties,
and agreed to perform all of Cypress’ obligations under the ‘Reinsurance
Agreements’.     3.   AGIL shall be deemed to have consented to the foregoing
assignment and assumption.     4.   AGIL shall be deemed to have released
Cypress from all further obligations under the ‘Reinsurance Agreements’ except
for any obligations arising out of the reconciliation and accounting referenced
below.     5.   Cypress may at any time be liquidated, provided, however, that
any funds relating to the ‘Reinsurance Agreements’ thereafter received by
Cypress pursuant to the Commutation Agreement shall be held in trust for the
benefit

2



--------------------------------------------------------------------------------



 



      of AGIL and shall be promptly delivered to AGIL; such obligation shall
survive termination of the Commutation Agreement.

  6.   Anything herein to the contrary notwithstanding, each of the parties
hereto hereby covenants with the other that, prior to and following execution of
this Commutation Agreement, it will execute and deliver all and any such deeds,
documents, and further assurances and will do or refrain from doing all and any
such acts, matters and things as may be requisite or desirable for the purposes
of carrying out the terms and intent of this Commutation Agreement.

D.   Commutation. Upon the signing of this agreement all three parties hereto
shall be deemed to have consented to a commutation and AGIL shall be deemed to
have released Cypress from all further obligations under the Reinsurance
Agreements. Cypress shall continue to cooperate with AGIL in a reconciliation
and accounting of the amounts transferred and the parties shall properly adjust
such amounts upon completion of such reconciliation and accounting.

E.   Due Authorization. Each party hereby warrants and represents to the others
that all of the agreements it has made in this Commutation Agreement have been
duly authorized by its Board of Directors or are otherwise permitted under its
organizational and other documents.

ALL OTHER TERMS AND CONDITIONS OF THE MASTER REINSURANCE AGREEMENT EXECUTED JUNE
1, 2004 AND ITS SUBSEQUENT AFFILILATED ADDENDUMS AND THE RETROACTIVE REINSURANCE
EXCUTED MARCH 29, 2004 AGREEMENT REMAINS UNCHANGED.
IN WITNESS WHEREOF, the parties hereto have executed this Memorandum effective
on the day and year first written above.

          Atlantic Gateway International (SAC) Ltd
    By:   /s/ Richard A. Stasi       Name:   Richard A. Stasi      Title:   VP /
DIRECTOR      Date:  9/10/09      Cypress Reinsurance Ltd
    By:   /s/ Mark Detillion       Name:   Mark Detillion      Title:  
DIRECTOR      Date:  9/9/09      Cypress II Segregated Account
    By:   /s/ Keith Gerhardstein       Name:   Keith Gerhardstein      Tile: 
VP      Date:  9/10/09     

3